Citation Nr: 1710522	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  07-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension, claimed as a heart condition, including as secondary to COPD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1987 to July 1995, including service in the Southwest Asia theater of operations in support of Operation Desert Shield/Desert Storm from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously remanded these claims in April 2009, November 2011, August 2013, July 2014, and December 2015 for further development and examination.

The Board notes that a June 2015 rating decision granted entitlement to service connection for restrictive lung disease with an evaluation of 30 percent effective February 22, 2005.  Further, upon the Board's grant of entitlement to service connection for bilateral pneumonia and bronchitis in December 2015, a January 2016 rating decision combined this service connection with the Veteran's restrictive lung disease rating, as the rating scheduler criteria fell under both disabilities.  The Veteran's claim for entitlement for service connection for COPD remains on appeal before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future considerations of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.

The issue of entitlement to service connection for a pulmonary disorder, claimed as COPD, to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.
FINDING OF FACT

Hypertension was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, claimed as a heart condition, including as secondary to COPD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317, 4.104 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA's duty to notify was satisfied, as letters dated March 2005, May 2005, and October 2005 were sent to the Veteran prior to the initial RO decision that is the subject of this appeal.  The letters informed him of what evidence was required to substantiate his claims, his VA's respective duties for obtaining evidence, and the notice requirements pursuant to Dingess.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran was afforded an adequate hypertension examination in April 2016, wherein, the examiner reviewed the Veteran's records, personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Therefore, VA's duty to assist was satisfied.

Furthermore, this matter was previously remanded in December 2015.  The Board finds there has been substantial compliance with its remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

Based on the foregoing, the Board finds that the VA RO substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim. Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II.  Service Connection

The Veteran asserts entitlement to service connection for hypertension, claimed as a heart condition, including as secondary to COPD.  Records show the Veteran served in the Persian Gulf.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension.  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for hypertension if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board also observes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi- symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

The Veteran's service in the Persian Gulf is established.  The Board notes, however, that the Veteran has a diagnosis of hypertension, therefore, the claimed condition does not fall within the purview of the undiagnosed illness presumptive provisions under 38 C.F.R. § 3.317.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection for the heart condition on both direct and secondary bases.

In June 2006, the Veteran stated that he believed his duties as a mechanic during his military service, including changing brake pads and tires, exposed him to asbestos.  He claimed that his hypertension was secondary to COPD, of which he is not currently service-connected. 

According to the evidence of record, a review of the Veteran's service treatment records (STRs) reveals there is no diagnosis of hypertension made during his period of active service.  The Veteran enlisted in November 1986 without complaints, diagnosis, or treatment of hypertension.  During in-service examinations, his blood pressure readings were 98/60 in November 1986, 110/76 in November 1988, and 102/74 in November 1990.  His June 1995 separation examination observed a normal blood pressure of 110/70.  Subsequent to service, within one year of separation, the Veteran's post treatment records were negative for signs and symptoms related to hypertension.

During a February 2006 VA examination, the examiner noted blood pressure readings of 163/110, 174/109, and 167/108, diagnosing the Veteran with "hypertension, not treated."  The examiner noted that the Veteran had been diagnosed "in the past year or so" with hypertension, which was treated for two months with an antihypertensive medication before the Veteran stopped taking the medication on his own due to erectile dysfunction.  

Given the Veteran's claims file did not include any medical opinion regarding causation or aggravation of his claim for hypertension, the Board remanded this matter to afford the Veteran a VA examination.  In April 2016, the Veteran underwent a VA examination where he reported that he began taking an antihypertensive around approximately 1996.  He reported symptoms of being tired and dizzy due to his blood pressure and that he was currently on medication for his hypertension.  His average blood pressure reading at the examination was 149/86.

Upon examination and review of the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to, or the result of, COPD because the Veteran's DLCO was normal from his June 2015 pulmonary function test.  Therefore, he did not have the type hypertension, noted as pulmonary hypertension, which is associated with COPD.  Further, the VA examiner opined that it is more likely than not that the Veteran's current diagnosis of hypertension is related to his diagnosis of obstructive sleep apnea, which has not been service-connected.  

After consideration of the entire record and the relevant law, the Board finds that the Veteran's hypertension, is not related to his active service and is not secondary to COPD. As a result, service connection is not established.

As to direct service connection, the Veteran's STRs and separation examination do not show a diagnosis or treatment for hypertension.  Further, to establish direct service connection under the chronic disease presumption, the Veteran's hypertension must have manifested to a degree of 10 percent or more within one year from separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (Hypertensive vascular disease), a compensable degree of 10 percent requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control (2016).

During the presumptive period of one year from separation from service, the Veteran's treatment records were negative for signs and symptoms related to hypertension.  While the Veteran reported during his April 2016 VA examination that his hypertension began in 1996, his February 2006 VA examination notes that he was diagnosed with hypertension "in the past year or so."  

While the Board acknowledges that the Veteran is competent to report observable symptoms, there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

The Board also notes that despite a confirmation of the diagnosis of hypertension at the February 2006 VA examination, the Veteran's treatment records from separation of service up until this examination are silent for treatment for hypertension.  This period without treatment is evidence that there has not been a continuity of symptoms, and it weighs heavily against the claim on a direct basis.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

Further, the Veteran's post- service treatment records do not reflect blood pressure readings with a diastolic pressure of 100 or more or a systolic pressure of 160 or more during the one year presumptive period from separation from service.  While the Veteran's post-service treatment records reflect a diagnosis of hypertension, this disability did not manifest to a compensable degree within one year of service to warrant a presumptive service connection.

As to entitlement to service connection secondary to COPD, while the Veteran currently has a diagnosis of hypertension, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and severity of this disability and service.  Specifically, the April 2016 VA examination provided a negative nexus opinion as to the question of whether or not the Veteran's hypertension is proximately due to or the result of COPD.  The examiner determined the Veteran's hypertension was not etiologically related to COPD, but rather to obstructive sleep apnea, for which the Veteran is not service-connected.  

Although consideration has also been given to the Veteran's personal assertion that he has hypertension related to COPD, the Court has determined that while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue, hypertension, is not a condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, absent competent medical evidence linking hypertension to COPD, the criteria for service connection on a secondary basis have not been met.

The Board notes that although the issue of service connection for a pulmonary disorder, COPD, to include as due to an undiagnosed illness, is remanded (as discussed below) for additional development and that the Veteran's claim for hypertension is secondary to this condition, there is no need, however, to defer the hypertension issue as the evidence does not show that the Veteran has a diagnosis of pulmonary hypertension to warrant service connection, to include as secondary to COPD.

Taking into account all of the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, claimed as a heart condition, to include as secondary to COPD.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for hypertension, to include as secondary to COPD, is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In the August 2013 remand, the Board requested that the Veteran be scheduled for a VA examination with a pulmonologist.  While the Veteran was afforded an October 2013 VA examination for respiratory conditions, the examination and opinion were provided by a nurse practitioner, not a pulmonologist.

In the July 2014 remand, the Board requested the Veteran's claims file be sent to a VA pulmonologist, and if a new examination was deemed necessary, that one be provided.  The opinion provided in the November 25, 2014, Disability Benefits Questionnaire (DBQ) evaluating the Veteran's respiratory conditions was again provided by a nurse practitioner, not a pulmonologist.

The December 2015 remand granted entitlement to service connection for bilateral pneumonia and bronchitis, which were combined with the Veteran's restrictive lung disease rating in the January 2016 rating decision.  A May 2016 deferred rating decision asked for further clarification from a VA examiner regarding the Veteran's service-connected restrictive lung disease and his claim for service connection for COPD.  Here, an Independent Medical Opinion (IMO) was provided by a VA examiner who is not a pulmonologist.

The Veteran's representative argued in a December 2016 Post-Remand Brief that the Veteran has not been afforded a VA examination with a pulmonologist.  The Board acknowledges that the qualifications of the AMC Medical Officer providing the June 2016 medical opinion are in question, as the AMC Medical Officer's license is a DPM, with a specialty in podiatry, not pulmonology.

The Board recognizes a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Since the October 2013 VA examination and November 2014 and June 2016 VA medical examiner opinions did not sufficiently comply with the instructions of the August 2013, July 2014, and December 2015 remands, the AOJ must take appropriate action.  As such, a remand is necessary to afford the Veteran a VA examination in compliance with the Board's instructions.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the Veteran's claims file any outstanding VA treatment records not already of record in the claims file.  Copies of any outstanding treatment records should be added to the Veteran's VBMS electronic record.

The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed condition which are not already of record.  Copies of any outstanding private treatment records should be added to the Veteran's VBMS electronic record.

If any requested records are unavailable, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the Veteran's VBMS electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence.

2.  Once all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a pulmonologist, if one is available, otherwise, with a similarly qualified specialist to determine the nature and etiology of any currently present pulmonary disorders, to include COPD.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the pulmonologist, including x-rays and pulmonary function testing, should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder, to include a copy of this Remand, must be available for review by the pulmonologist in conjunction with the examination and this review should be acknowledged in the report. 

In formulating the requested opinions, the pulmonologist should note that the Veteran alleges exposure to asbestos dust from brakes, smoke from oil well fires, and lead in the water during service.  The pulmonologist should also note that the Veteran is currently service-connected for restrictive lung disease, to include bilateral pneumonia and bronchitis.

Following the review of the claims file and examination of the Veteran, the pulmonologist is then requested to respond to the following:

a.  What are the necessary components for a diagnosis of COPD?  Specifically, what criteria must be met?

b.  Based on the examination results and review of the record, taking into account the Veteran's medical history and lay statements, as well as his service-connected disabilities of  restrictive lung disease, to include bilateral pneumonia and bronchitis, does the Veteran have a current diagnosis of any of these necessary components to warrant a diagnosis of COPD?
   
c.  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified pulmonary disorders, to include COPD, are etiologically related to the Veteran's active service, to include alleged in-service exposure to asbestos during the Persian Gulf War.

d.  The examiner  should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified pulmonary disorders, to include COPD, were proximately due to, the result of, or aggravated by a service-connected disability, to include specifically the Veteran's service-connected restrictive lung disease, bilateral pneumonia, and bronchitis. 
   
In doing so, the examiner should acknowledge and discuss the Veteran's lay statements, including his account of the impact of his military service, on this condition.  The examiner should also consider the Veteran's history of  respiratory issues since service in providing a nexus opinion.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  After the development above has been completed to the extent possible, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall.

4.  After completion of the above, the AOJ should readjudicate the Veteran's claim, with consideration given to any new evidence and all appropriate laws and regulations.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


